Exhibit 99.2 INVESTMENT OBJECTIVES AND POLICIES Investment Objectives The Partnership intends to acquire approximately 99% of the limited partnership interest in several Operating Partnerships, each of which will own and operate a luxury multifamily rental housing Complex. The Partnership will endeavor to achieve the following investment objectives: (i)An annual 8% Preferred Return on the Adjusted Capital Contributions of Limited Partners to the Partnership commencing from the Last Closing Date; (ii)Of the 8% Preferred Return, an assured quarterly distribution to Limited Partners of the 7% Guaranteed Cash Return calculated for any Limited Partner from the date of his or her admission to the Partnership with distributions commencing not later than 45 days after the end of the calendar quarter of admission and continuing through the calendar quarter ending December 31, 1993; (iii)Distributions to Limited Partners that are less than 50% taxable for the first two years after the year of full investment of the Partnership's assets and substantially free of tax for 8 to 10 years thereafter due to (A) the nontaxability of returns of capital from Guaranteed Investment Contracts, (B) deductible expenses that are clearly and directly allocable to Guaranteed Investment Contract earnings, and (C) depreciation deductions from the Partnership's ownership interest in Complexes; (iv)Long term capital appreciation in the value of the Partnership's equity investments in Com­plexes through experienced management and the prudent use of leverage; (v)Preservation and protection of the Partnership's capital; and (vi)Liquidity through free transferability of Units commencing 24 to 36 months after the last acquisition. THERE CAN BE NO ASSURANCE THAT ANY OF THE PARTNERSHIP'S INVESTMENT OBJECTIVES WILL BE REALIZED 7% Guaranteed Cash Return and 8% Preferred Return The Partnership's investment structure has been designed to shift the risk that the Complexes will fail to generate levels of cash flow sufficient to provide Limited Partners with a minimum return of 7% on their investment from the Limited Partners to the Developer General Partners. The principal way in which the Partnership expects to achieve this shifting of risks is by holding back approximately 40%-45% of the amounts that the Partnership would otherwise pay as purchase price to a Developer General Partner for its Operating Partnership Interest, development fees to the Developer General Partner or capital contributions to the Operating Partnership. The amounts so held back will be invested in one or more Guaranteed Investment Contracts pursuant to agreements with one or more providers, which agreements are expected to be entered into on or before each Closing Date. The Partnership will not enter into any such agreement unless, as of the date of the agreement, the provider is either (x) an insurance company assigned an "A" or better Best's Rating or (y) a bank whose debt obligations are rated either "A" or better by Moody's or "A" or better by Standard & Poor's and whose assets are in excess of $1,000,000,000 at the time of the Partnership's Guaranteed Investment Contract investment. The Partnership will agree to transfer or assign all or a portion of such Guaranteed Investment Contract(s) to each Operating Partnership upon its acquisition of an Operating Partnership Inter­est as a portion of the Partnership's capital contribution to such Operating Partnership and/or purchase price for such Operating Partnership Interest. From and after the date of such transfer or assignment, each Guaran­teed Investment Contract will be held in escrow pursuant to a Guaranteed Investment Contract Escrow Agreement. The Guaranteed Investment Contracts will be designed to provide returns (consisting of both capital invested and income earned thereon) to the Partnership through December 31, 1993 at a level sufficient to enable the Partnership to make quarterly distributions to Limited Partners in an amount equal to the 7% Guaranteed Cash Return. 20 The terms of each Operating Partnership Agreement will provide that the Partnership is entitled to receive 98.9% of the allocable portion of the Guaranteed Investment Contract Return (which amount will be sufficient to provide for distributions to Limited Partners equal to the allocable portion of their 7% Guaranteed Cash Return), as well as 98.9% of all distributions by the Operating Partnership of net operating cash flow, for each year to the extent necessary to enable the Partnership to make further distributions to Limited Partners in satisfaction of the portion of their 8% Preferred Return allocable to such Operating Partnership. To the extent that an Operating Partnership generates net operating cash flow in any year at a level sufficient, when distributed to the Partnership, to enable the Partnership to satisfy the allocable portion of Limited Partners' 8% Preferred Return for such year without utilizing amounts generated from the Guaranteed Investment Contract Return, the excess amounts generated from the Guaranteed Investment Contract Return will be paid or dis­tributed to the Developer General Partner. Since each Developer General Partner (or an Affiliate thereof) is expected to be the property manager of the Complex owned by its Operating Partnership, the Partnership believes that the mechanism of holding back dollars otherwise payable to the Developer General Partner and investing them in a Guaranteed Invest­ment Contract will serve two purposes. First, this mechanism will provide an incentive to the Developer Gen­eral Partner to operate the Complex in such a way as to generate net operating cash flow for each year at a level at least sufficient to enable the Developer General Partner to receive the Guaranteed Investment Con­tract Return for such year (which return consists of dollars held back from the Developer General Partner at the inception of the investment plus income earned thereon in the interim). Second, to the extent that a Developer General Partner is unable to operate a Complex in any year prior to 1994 so as to provide for distributions of net operating cash flow sufficient to enable the Partnership to satisfy the allocable portion of Limited Partners' 8% Preferred Return, this mechanism is designed to assure distributions to Limited Partners at least equal to the allocable portion of the 7% Guaranteed Cash Return on their capital contributions to the Partnership. The amount of cash distributions made to the Limited Partners on account of their 8% Preferred Return, and the amount of distributions assured by virtue of the 7% Guaranteed Cash Return provided by the Guaran­teed Investment Contract Return, will be calculated for each year based upon the level of the Limited Partners' Adjusted Capital Contributions to the Partnership for that year. The amount of the Limited Partners' Adjusted Capital Contribution for any year will equal the amount of their aggregate initial capital contributions to the Partnership (i.e., the amount of the purchase price of their Units), less the amount, if any, of the Partnership's capital returned to Limited Partners because of the unavailability of sufficient suitable investments (see "Risk Factors—Unspecified Investments and Potential Non-Availability of Suitable Investments; Risk of Joint Ven­tures"), and less the amount of any proceeds from the sale or refinancing of Complexes (or of the disposition of the Partnership's Operating Partnership Interests) returned to Limited Partners up to the date of calculation. The Guaranteed Investment Contracts will represent the obligation of a financial institution to make payments commencing not later than 45 days after the end of the calendar quarter in which the Initial Closing occurs and continuing through the calendar quarter ending December 31, 1993. The amount of such payments will be calculated to be at least sufficient, when distributed to the Partnership, to enable the Partnership to make quarterly distributions to Limited Partners in amounts equal to their 7% Guaranteed Cash Return during such period. The Partnership will have a security interest in the Guaranteed Investment Contract transferred or assigned to an Operating Partnership as a capital contribution and each such Guaranteed Investment Con­tract will be required to be held in trust for its term by the Guaranteed Investment Contract Escrow Agent (which may be the H/WRC General Partner). The parties to each Guaranteed Investment Contract Escrow Agreement are expected to be the H/WRC General Partner as Special Limited Partner, the Guaranteed Investment Contract Escrow Agent (if other than the H/WRC General Partner), the Developer General Part­ner and the Operating Partnership. During the term of the escrow agreement, the Guaranteed Investment Contract Escrow Agent will be required to pay or distribute the Guaranteed Investment Contract Return received by it for any period either to the Partnership or to the Developer General Partner according to the standards described in this section as directed by the H/WRC General Partner as Special Limited Partner of the Operating Partnership. The terms of the Guaranteed Investment Contract will also provide that, should the Guaranteed Investment Contract Escrow Agent require any instruction or authority with respect to its actions or omissions respecting or affecting the Guaranteed Investment Contract, the H/WRC General Partner will be the only party authorized to give such instructions or grant such authority. Although the functions of the Guaranteed Investment Contract Escrow Agent are expected to be purely ministerial, there may arise circum­stances (such as the reversal by a Developer General Partner of the Partnership's acquisition of equity in a Complex if construction thereof is not completed in a timely fashion—see "Structure of Investments in Operating Partnerships" below) in which the H/WRC General Partner will (or will be required to direct the Guaranteed Investment Contract Escrow Agent to) take or omit actions with respect to the Guaranteed Invest­ment Contract. The H/WRC General Partner will act as a fiduciary of the Partnership and in what it deems to be the best interests of the Partnership. See "Role of Special Limited Partner" below. 21 The Guaranteed Investment Contracts are designed to enable the Partnership to make quarterly distribu­tions to the Limited Partners in amounts at least equal to the Limited Partners' 7% Guaranteed Cash Return for each calendar quarter through December 31, 1993. Thereafter, the Partnership will endeavor to make quarterly distributions of any net operating cash flow distributed to it by the Operating Partnership, subject to restrictions imposed by any applicable mortgage or other debt financing instruments. If in any year the Part­nership does not receive distributions from an Operating Partnership sufficient to enable it to satisfy the allocable portion of the Limited Partners' 8% Preferred Return (utilizing both amounts distributable from the Guaranteed Investment Contract Return and any net operating cash flow distributable to the Partnership) and such difference is not satisfied through subsequent distributions of net operating cash flow, the Operating Partnership will be required to distribute 98.9% of the proceeds of any sale or refinancing of its Complex to the Partnership until the Partnership has received such distributions in amounts equal to the aggregate amounts of any such differences for prior years plus the amount of the Partnership's Allocable Gross Proceeds with respect to such Operating Partnership. Any balance of the proceeds of the sale or refinancing of a Complex will be distributable 75% to the Partnership, 24.9% to the Developer General Partner and 0.1% to the H/WRC General Partner as Special Limited Partner. Amounts of net operating cash flow generated by an Operating Partner­ship in any year in excess of the level necessary, when distributed to the Partnership, to enable the Partnership to make distributions to Limited Partners in satisfaction of the allocable portion of their 8% Preferred Return for such year (without giving effect to the related Guaranteed Investment Contract Return) will also be distrib­utable 75% to the Partnership, 24.9% to the Developer General Partner and 0.1% to the H/WRC General Partner as Special Limited Partner. See "Profits, Losses and Distributions." The Complexes The Partnership expects to select luxury, multifamily residential Complexes located in urban and subur­ban areas and which, in the opinion of the General Partners, have the potential for increasing rental rates and capital appreciation. The Complexes may be located in any geographic region of the United States. Complexes may contain a limited amount of space that is leased to commercial tenants, but the primary rental base of each Complex is expected to be residential. The General Partners will not be bound to observe any arbitrary limitations on the precise size, location, market orientation or other characteristics of a Complex. However, the Partnership will not commit more than $17,000,000 of the Net Proceeds of the Offering available for investment to the acquisition of an interest in any single Complex. At the time of the Partnership's investment, a Complex may be in the development or construction phase, or may have been recently completed. If the Complex is in a development phase at the time of the Partner­ship's investment, the General Partners will require that, at the time of investment, the Developer General Partner at a minimum has concluded definitive arrangements for the construction loan for the Complex. If construction of a Complex has not been completed at the time of the Partnership's investment, the Partnership will not contribute any cash to the Operating Partnership before completion of construction and will require certain assurances of timely completion of construction and protections against the risk of untimely completion (see "Structure of Investments in Operating Partnerships" and "Other Investment Policies" below). If construc­tion of a Complex is complete or in an advanced stage, the Developer General Partner will generally be required at the time of the Partnership's investment to have arranged for and/or concluded permanent mort­gage financing for the Complex (see "Use of Leverage" below). 22 At the date of this Prospectus, the Partnership has contracted to acquire only the Operating Partnership Interest described under "Specified Investments." This Prospectus will be amended or supplemented from time to time following the date of this Prospectus as it becomes reasonably probable in the opinion of the General Partners that the Partnership will acquire interests in additional Operating Partnerships. If only the minimum number of Units offered hereby is sold, the Partnership will be able to invest in only a limited number of Complexes. See "Risk Factors—Subscription for Less Than Maximum Number of Units." The Partnership will not acquire an interest in any Complex in which any General Partner (or any Affiliate thereof) has an interest except as described under "Specified Investments." Structure of Investments in Operating Partnerships At the time of the Partnership's investment in a Complex, the Complex will be owned by an Operating Partnership controlled by one or more general partners including the Developer General Partner (who gener­ally will be the developer of the Complex). The Partnership will acquire an Operating Partnership Interest in each Operating Partnership constituting approximately 99% of the limited partnership interest in the Operating Partnership. At the time of its acquisition of an Operating Partnership Interest, the Partnership will agree to invest a portion of the Net Proceeds of the Offering to purchase its Operating Partnership Interest from the Developer General Partner, provide for the payment of development fees to the Developer General Partner and/or make cash capital contributions to the Operating Partnership. Approximately 40%-45% of the amount of the Partnership's Net Proceeds allocable to each Operating Partnership will be represented by a Guaranteed Investment Contract (or a portion of a Guaranteed Investment Contract) designed to assure distri­butions to the Partnership in respect of such Operating Partnership Interest sufficient to enable the Partner­ship to satisfy the allocable portion of the Limited Partners' 7% Guaranteed Cash Return. See "7% Guaranteed Cash Return and 8% Preferred Return" above. The precise terms of each Operating Partnership Agreement, and the relative interest of the Developer General Partner and the Partnership in each Operating Partnership, may vary according to the particular circumstances of each Operating Partnership and the Complex to be operated by it. In no event, however, will the Partnership's interest as a limited partner in any Operating Partnership be materially less favorable than as described under "7% Guaranteed Cash Return and 8% Preferred Return" above, nor will the role of the H/WRC General Partner as Special Limited Partner of the Operating Partnership be materially different than as described under "Role of Special Limited Partner" below. When the Partnership invests in an Operating Partnership owning a Complex in the development or construction phase, the Partnership will structure certain protective devices designed to protect the interests of the Partnership from certain risks commonly associated with development or construction phase real estate projects (see "Risk Factors—Risks of Investment in Complexes in Development or Construction Phases"). Such protective devices may include any or all of the following. First, of the amount of the Net Proceeds allocated to the Operating Partnership other than amounts invested in the Guaranteed Investment Contract with respect to such Operating Partnership, payment of cer­tain amounts by the Partnership (whether payable as development fees, purchase price of the Operating Partnership Interest or capital contributions to the Operating Partnership) will be deferred pending completion of construction of the Complex and achievement by the Operating Partnership of operating standards and/or criteria designed by the General Partners based upon the particular financial and operating circumstances of such Operating Partnership. Any amounts so deferred will be required to be invested in Permitted Interim Investments. The amount so deferred is expected to be 100% of the total amount payable by the Partnership in the case of Complexes under construction, and a lesser amount to be negotiated based on the facts and circum­stances of the investment in other cases. The Partnership will acquire standby letters of credit in the amount so deferred to assure timely payment of amounts due Developer General Partners upon construction completion or achievement of other criteria. A portion of the interest expected to be earned on the investments in Permitted Interim Investments will be used by the Partnership to obtain the standby letters of credit. Although the General Partners expect that the interest from Permitted Interim Investments will be sufficient to cover the costs of maintaining the standby letters of credit, if the return on Permitted Interim Investments is not sufficient to cover such costs, Wilder Richman Corporation, an affiliate of the WRC General Partners, will be required to pay any difference. The General Partners expect that approximately 70%-80% of the amount so deferred will be payable upon completion of construction of the Complex on a schedule and a budget that conforms in all material respects with the schedule and budget contemplated by the Partnership at the time of its investment in the Operating Partnership. The remaining 20%-30% of such deferred payments are expected to be payable to the Developer General Partner upon conclusion of leases meeting the standards of the General Partners and other applicable requirements in respect of a percentage of the leaseable space in the Complex sufficient in the judgment of the General Partners to enable the Complex to generate net operating cash flow in accordance with the projections of the Developer General Partner at the time of the Partnership's invest­ment, and/or achievement of stated levels of net operating cash flow or other financial criteria established by the General Partners in light of the financial and other pertinent circumstances of the Operating Partnership. 23 Second, in the case of Complexes under construction at the time of the Partnership's investment, the Partnership will endeavor to require Developer General Partners to provide one or more of the assurances of completion of construction that are common in the industry, such as completion and/or performance bonds or other suitable security (which may include letters of credit). Third, the Developer General Partner of any Operating Partnership having a Complex under construction at the time of the Partnership's investment will be required to reverse the Partnership's acquisition of its Operating Partnership Interest if construction of the Complex is not completed in a timely fashion and on budget and the Hutton General Partner determines that, as a result, the interests of the Partnership with respect to such Operating Partnership are materially adversely affected. It is expected that the obligation of a Developer General Partner in this regard would be discharged by the Developer General Partner's (i) releasing all claims to the payment of deferred amounts by the Partnership and to the letters of credit securing the Partnership's payment obligations and (ii) causing the Operating Partnership to distribute to the Partnership in redemption of the balance of its Operating Partnership Interest the Guaranteed Investment Contract with respect to such Operating Partnership. Wilder Richman Corporation, an affiliate of the WRC General Partner, will guarantee each Developer General Partner's fulfillment of its obligations in this regard until the time at which the Complex obtains a temporary certificate of occupancy (or the equivalent thereof). If the Partnership elects to require a Developer General Partner to reverse the Partnership's acquisition of an Operating Partner­ship Interest owned by the Partnership, the Partnership may not be able to liquidate the Guaranteed Invest­ment Contract distributed to it without a material loss in the yield receivable to the Partnership in respect thereof. Accordingly, under such circumstances, the General Partners would expect not to liquidate any such Guaranteed Investment Contract, and to endeavor to apply amounts of cash received by the Partnership in respect of any such reversal of an acquisition of an Operating Partnership Interest to an investment in another suitable Operating Partnership Interest. Because any such reversal and reinvestment could interfere with the coordination of the 7% Guaranteed Cash Return and the portion of the 8% Preferred Return intended to be provided from net operating cash flows from Complexes, the General Partners expect to exercise the Partner­ship's rights in this regard only in extraordinary circumstances. The corporate general partner of the Hutton General Partner will be empowered, acting alone, to determine whether to cause the Partnership to exercise such rights. Fourth, in connection with a Partnership investment in a Complex that has not achieved stable levels of positive cash flow at the time of investment, the General Partners expect to require that the Developer General Partner subordinate and defer its receipt of any property management fees payable to it and agree to make capital contributions and/or loans to the Operating Partnership (up to a maximum amount to be negotiated) to the extent necessary to make up any deficits in net operating cash flow of the Complex that would otherwise result during an initial period of operations of the Operating Partnership.
